In an action for divorce the parties cross-appeal from a judgment of the Supreme Court, Kings County, dated July 9, 1970, which was entered upon defendant’s default by withdrawal of her answer at the trial, except that they do not appeal from so much of the judgment as dissolved the marriage. Appeal by defendant dismissed, without costs. No appeal may be taken from a default judgment by the defaulting party. Judgment affirmed insofar as appealed from by plaintiff, without costs. It is noted that, whereas the trial court’s written opinion states that all future issues of custody and support of the children be adjudicated in the Family Court, the separate conclusions of law and the judgment provide that such issues shall be determined in the Supreme Court. We believe that the latter is the appropriate forum for these issues in this instance and therefore leave the provision with respect to this in the judgment undisturbed. Munder, Acting P. J., Martuseello, Shapiro, Christ and Benjamin, JJ., concur.